Judgment, Supreme Court, New York County (Edward McLaughlin, J), rendered June 26, 2002, convicting defendant, after a jury trial, of two counts of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 18 years to life, unanimously affirmed.
A police officer’s identification of defendant as the person he had been pursuing only moments before constituted a confirmatory identification that was exempt from the notice and hearing requirements of CPL article 710 (People v James, 220 AD2d 370 [1995], lv denied 88 NY2d 937 [1996]; People v Dueno, 203 AD2d 476 [1994]; compare People v Newball, 76 NY2d 587 [1990] [identification weeks after officer’s initial viewing not confirmatory]).
The court properly precluded defendant from introducing a hearsay declaration by an unidentified witness. The declaration was not admissible as a present sense impression because the necessary verification and corroboration were lacking (see People v Vasquez, 88 NY2d 561, 574-576 [1996]). Since the declaration lacked sufficient indicia of reliability (see People v Maisonette, 8 AD3d 158 [2004], lv denied 3 NY3d 677 [2004]), the court properly rejected defendant’s alternate argument that the declaration was admissible as a matter of due process (see Chambers v Mississippi, 410 US 284 [1973]). Furthermore, even if deemed reliable, this evidence had only minimal exculpatory value. To the extent that defendant is raising a claim under Brady v Maryland (373 US 83 [1963]), such claim is unpreserved and unavailing.
*193While some of the prosecutor’s summation comments were inappropriate, we conclude that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved and without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s mandatory sentence was triggered solely by his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur — Mazzarelli, J.P., Ellerin, Nardelli, Gonzalez and Catterson, JJ.